     Case 4:09-cv-01896 Document 244 Filed on 03/10/20 in TXSD Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

RONALD JEFFREY PRIBLE,              §
        Petitioner,                 §
                                    §
v.                                  §     CIVIL NO. 4:09-CV-01896
                                    §
LORIE DAVIS,                        §
Director, Texas Department of       §
Criminal Justice, Correctional      §
Institutions Division,              §
                   Respondent.      §

                NOTICE OF APPEARANCE OF COUNSEL

      This case involves a federal habeas proceeding pursuant to 28 U.S.C.

§ 2254 by inmate Ronald Jeffrey Prible. Assistant Attorney General Jay

Clendenin hereby enters this appearance of counsel on behalf of Respondent

Lorie Davis, Director. The undersigned respectfully asks the District Clerk to

note his appearance on the docket and to forward all future pleadings, orders,

and other correspondence to the undersigned counsel at P.O. Box 12548,

Austin, Texas, 78711-2548 and the e-mail address listed below.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General
   Case 4:09-cv-01896 Document 244 Filed on 03/10/20 in TXSD Page 2 of 3



                                  MARK PENLEY
                                  Deputy Attorney General
                                  for Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division

                                  s/ Jay Clendenin
                                  JAY CLENDENIN*
*Attorney-In-Charge               Assistant Attorney General
                                  State Bar No. 24059589
                                  Southern District No. 920324

                                  P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711
                                  Tel: (512) 936-1400
                                  Fax: (512) 936-1280
                                  email: jay.clendenin@oag.texas.gov

                                  ATTORNEYS FOR RESPONDENT




                                    2
    Case 4:09-cv-01896 Document 244 Filed on 03/10/20 in TXSD Page 3 of 3



                       CERTIFICATE OF SERVICE

      I do hereby certify that on March 10, 2020, I electronically filed the
foregoing pleading with the Clerk of the Court for the U.S. District Court,
Southern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Filing” to the following
presumptive attorneys of record, who consented in writing to accept this Notice
as service of this document by electronic means.

Gretchen Scardino                       James Rytting
SCARDINO LLP                            HILDER & ASSOCIATES, P.C.
401 Congress Ave., Suite 1540           819 Lovett Blvd.
Austin, Texas 78701                     Houston, Texas 77006
gretchen@scardinollp.com                james@hilderlaw.com

Philip Hilder
HILDER & ASSOCIATES, P.C.
819 Lovett Blvd.
Houston, Texas 77006
philip@hilderlaw.com
                                     s/ Jay Clendenin
                                     JAY CLENDENIN
                                     Assistant Attorney General




                                       3
